June 5, 2017




                                                                    Supreme Court

                                                                    No. 2016-211-Appeal.
                                                                    (KC 12-583)


              Geraldine Mills                  :

                     v.                        :

              Nathan Reichle.                  :



                                            ORDER


       In this personal injury case, the plaintiff, Geraldine Mills, appeals from the Superior

Court’s denial of her post-trial motion, following a jury verdict in her favor, in which she

requested a new trial or, in the alternative, an additur. This case came before the Supreme Court

for oral argument on May 3, 2017, pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. After a close review

of the record and careful consideration of the parties’ arguments (both written and oral), we are

satisfied that cause has not been shown and that this appeal may be decided at this time.

       On May 30, 2012, plaintiff filed a complaint in Kent County Superior Court alleging that,

on October 19, 2009, defendant “negligently operated” his motor vehicle by striking a shopping

cart which then “struck” plaintiff. The plaintiff alleged that, as a result, she sustained bodily

injury and emotional distress, as well as incurring substantial medical bills. A jury trial was

subsequently conducted over three days in October of 2015. The jury returned a verdict in

plaintiff’s favor in the amount of $6,500 exclusive of interest.




                                                -1-
       On appeal, plaintiff advances numerous contentions with respect to errors which she

asserts were committed by the trial justice. However, the real nub of her appeal is her contention

that the trial justice erred in denying her motion for a new trial.

       Our review of a trial justice’s decision on a motion for a new trial is deferential. Martin

v. Lawrence, 79 A.3d 1275, 1283 (R.I. 2013). In ruling on a motion for a new trial, the trial

justice sits “as a superjuror and should review the evidence and exercise his or her independent

judgment in passing upon the weight of the evidence and the credibility of the witnesses.” Bonn

v. Pepin, 11 A.3d 76, 78 (R.I. 2011) (internal quotation marks omitted). The trial justice

“undertakes his or her independent appraisal of the evidence in the light of his [or her] charge to

the jury and may set aside a verdict when [his or her] judgment tells [him or her] that it is wrong

because it fails to respond truly to the merits of the controversy and to administer substantial

justice and is against the fair preponderance of the evidence.” Martin, 79 A.3d at 1283 (internal

quotation marks omitted). After conducting that analysis, if “the trial justice concludes that the

evidence is evenly balanced or that reasonable minds could differ on the verdict, she [or he]

should not disturb the jury’s decision.” Id. (internal quotation marks omitted).

       In the instant case, the trial justice engaged in a thorough review of the evidence,

detailing the testimony of the majority of the witnesses at trial and referencing the medical

records that were properly entered as exhibits. He then proceeded to review the instruction he

gave to the jury with respect to expert witness testimony. After reviewing the evidence and the

jury instruction, the trial justice found the testimony of the eyewitness to the accident to be

credible. Ultimately, he came to the following conclusion:

                      “It’s clear that the jury didn’t believe that any of the
               treatment that this Plaintiff had beyond the treatment for the first
               month or so following this accident was necessitated by her run-in
               with the grocery cart. And frankly, I can’t fault the jury for so

                                                 -2-
                 finding. I wholeheartedly agreed with their findings, matter of fact.
                 Honestly I had difficulty believing a lot of what Miss Mills said;
                 * * * my skepticism about her credibility relates also to her version
                 of how the accident happened * * *.”

The trial justice then proceeded to deny plaintiff’s motion. It is clear to us that the trial justice

followed the appropriate procedure in denying plaintiff’s motion for a new trial.        Thus, we do

not perceive any error in that denial.

        We have carefully read plaintiff’s statement and supplemental statement, both filed

pursuant to Article I, Rule 12(A) of the Supreme Court Rules of Appellate Procedure, and we

have considered all of the contentions contained therein. To the extent that plaintiff makes

additional contentions beyond the argument that the trial justice erred in denying her motion for

a new trial, those contentions are without merit.

        In conclusion, after careful consideration of the plaintiff’s contentions on appeal and a

thorough perusal of the record in this case, it is our judgment that the trial justice did not commit

reversible error in the instant case.

        Accordingly, the Superior Court’s judgment is affirmed. The record may be returned to

that tribunal.



        Entered as an Order of this Court, this 5th day of June, 2017.

                                                       By Order,



                                                                   /s/
                                                       Clerk




                                                 -3-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Geraldine Mills v. Nathan Reichle.
                                     No. 2016-211-Appeal.
Case Number                          (KC 12-583)

                                     June 5, 2017
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia,
Justices
                                     JJ.
                                     Kent County Superior Court
Source of Appeal
                                     Associate Justice Bennett R. Gallo
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Geraldine Mills, Pro Se
Attorney(s) on Appeal
                                     For Defendant:

                                     Steven DiLibero, Jr., Esq.




SU-CMS-02B (revised November 2016)